Citation Nr: 0818580	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-37 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for 
spondylolisthesis at L3-4, status post-fusion with slight 
displacement and healed scar, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.

The veteran filed a claim for an increased disability rating 
for his service-connected lumbar spine disability in October 
2005.  A January 2006 rating decision denied the veteran's 
claim.  The veteran appealed, and in February 2007, the RO 
awarded the veteran a 40 percent disability rating, effective 
October 27, 2005, the date of the veteran's increased rating 
claim.  The veteran did not withdraw his appeal.  In AB v. 
Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) held that, on a claim for an original 
or increased rating, the veteran will generally be presumed 
to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, this appeal 
continues.


FINDING OF FACT

Spondylolisthesis at L3-4, status post-fusion with slight 
displacement and healed scar, is manifested by subjective 
complaints of pain and objective evidence of limitation of 
lumbar spine motion with forward flexion of the thoracolumbar 
spine limited by pain to no more than 30 degrees; there is no 
evidence of unfavorable ankylosis of the thoracolumbar spine 
or the entire spine, nor is there competent evidence of any 
associated neurological impairments.





CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
spondylolisthesis at L3-4, status post-fusion with slight 
displacement and healed scar, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5242 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding VCAA notice elements two and three, the Board finds 
that November 2005 and December 2006 letters fully satisfied 
these provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters requested that the 
veteran provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the veteran.  They also advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The November 2005 letter was 
sent to the veteran prior to the January 2006 rating 
decision.  The VCAA notice with respect to the elements 
addressed in this letter was therefore timely.  See Pelegrini 
II, supra.  

The veteran was also provided notice in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) regarding 
the establishment of an effective date by letter dated in 
December 2006.  Although this letter was sent to the veteran 
after the January 2006 rating decision, the Board finds this 
timing error to be nonprejudicial to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, after the notice was provided, the claim was 
readjudicated and a February 2007 supplemental statement of 
the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice which notifies the 
claimant: (1) that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating (a) a worsening 
or increase in severity of the disability and (b) the effect 
that worsening has on his employment and daily life; (2) 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (3) of 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), such as 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Furthermore, (4) 
if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores at 43.

In the present case, the aforementioned January 2004 and 
December 2006 letters provided part (1)(a) notice, expressly 
informing the veteran of the need to provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  In 
addition, the December 2006 letter notified the veteran of 
information required in notice elements (2) and (3).  

None of the letters sent to the veteran throughout this 
appeal expressly provided notice of elements (1)(b) or (4).  
Nevertheless, the Board finds that it may proceed with a 
decision because it has carefully reviewed the record and 
concludes that any Vazquez-Flores notice errors were 
nonprejudicial to the veteran for the reasons discussed 
below.  Additionally, there is nothing to indicate that these 
notice errors affected the essential fairness of the 
adjudication.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) stated that all VCAA notice errors are presumed 
prejudicial and require reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication.  To do this, the VA must show that the purpose 
of the notice was not frustrated, such as by demonstrating 
that any defect was cured by actual knowledge on the part of 
the claimant, that a reasonable person could be expected to 
understand from the notice what was needed, that a benefit 
could not have been awarded as a matter of law, or perhaps 
where the claimant has stated that he or she has no further 
evidence to submit, or where the record reflects that VA has 
obtained all relevant evidence.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

With respect to part (1)(b) notice, the Board finds that the 
veteran demonstrated actual knowledge of the need to present 
evidence showing the impact of his service-connected 
disability on his employment and daily life.  In this regard, 
the veteran and his accredited representative submitted 
statements regarding the impact of the veteran's disability 
on his daily life, including how far he is able to walk 
before sitting, how long he can stand before experiencing 
pain, what types of therapies he uses in the morning, and the 
impact on his activities of daily living.  See November 2005 
VA Examination Report; June 2007 Written Statement by the 
Veteran's Accredited Representative; March 2008 Informal 
Hearing Presentation.  Additionally, the veteran stated in 
his March 2006 notice of disagreement that he had to "retire 
at age 62 because [his] back was giving [him] so much pain."  

The above-described statements illustrate that the veteran 
was aware of the need to show how his lumbar spine disability 
impacted his daily life and employment.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the veteran or the 
veteran's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim).  Cf. 
Vazquez, supra (the mere act of submitting evidence does not 
demonstrate actual knowledge).  As such, the lack of specific 
notice is not prejudicial to the veteran.  See Sanders, 
supra.

Regarding part (4) notice, the Board finds that the veteran 
demonstrated actual knowledge through his own statements and 
those of his accredited representative that his lumbar spine 
disability was to be rated on range of motion findings and/or 
incapacitating episodes.  Specifically, in the June 2007 
Written Statement by the Veteran's Accredited Representative, 
the representative discussed the findings of the Decision 
Review Officer (DRO) in the July 2006 statement of the case, 
and the fact that the DRO focused on the range of motion of 
the veteran's lumbar spine.  As for evidence of knowledge 
regarding the criteria pertaining to incapacitating episodes, 
the veteran noted that his lumbar spine disability renders 
him "incapacitated" nearly every day.  See VA Form 21-4138 
received October 27, 2005.  Thus, actual knowledge of part 
(4) notice is demonstrated and any notice defect is cured.  
See Sanders, supra.

In Vazquez-Flores the Court stated that "Nothing in law or 
common sense supports a conclusion that the Court should put 
on blinders and ignore [the 'extensive administrative 
appellate process'] or a conclusion that a notice error prior 
to the initial decision by the Secretary could not be 
rendered non-prejudicial when the full panoply of 
administrative appellate procedures established by Congress 
are provided to the claimant.  It is well settled that a 
remand is not warranted when no benefit would flow to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As discussed above, the veteran has been provided VCAA notice 
in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that the veteran was not 
specifically informed, the Board has demonstrated that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  As such, the Board finds that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file, as well as two VA examination reports.  The veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

In light of complaints that the November 2005 VA examination 
was inadequate, the RO provided another VA examination in May 
2006.  The veteran's accredited representative asserts in the 
March 2008 Informal Hearing Presentation that another VA 
examination is needed if the Board does not grant an increase 
to 50 percent.  The representative contends that this 
examination should be completed by a specialist in the field 
of orthopedics and should include an MRI, as "[d]egenerative 
disk disease can be better evaluated with [sic] MRI."  The 
Board observes that there is no assertion by the veteran's 
accredited representative that the veteran's service-
connected lumbar spine disability has increased in severity 
since the last VA examination.  Moreover, there is no 
specific contention that the May 2006 was inadequate for 
rating purposes.  Thus, a new VA examination would appear to 
be unnecessary and would only cause further delay in the 
veteran's appeal with no obvious benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As far as the 
representative's request for an MRI, the Board notes that 
there is no indication that the representative has any 
medical expertise.  The Board must rely on competent medical 
evidence and expertise; thus, if the May 2006 examiner did 
not feel that an MRI was necessary to properly evaluate the 
veteran's lumbar spine disability, the Board must conclude 
that a remand is unnecessary absent contradictory competent 
medical evidence or opinion.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

The Board has considered whether staged ratings were 
appropriate in the present case.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For reasons discussed in more detail 
below, the Board finds that there is no competent evidence 
that the veteran's service-connected lumbar spine disability 
has increased in severity during this appeal sufficient to 
warrant a higher evaluation; therefore, a staged rating is 
unnecessary.

The veteran is currently assigned a disability rating of 40 
percent for spondylolisthesis at L3-4, status post-fusion 
with slight displacement and healed scar, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5242 (2007).  He 
asserts that he is entitled to a higher disability rating for 
this disability.  

Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. §§ 4.20, 4.27 (2007).  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2007).  In the present case, the 
veteran's lumbar spine disability has been rated as analogous 
to degenerative arthritis of the spine.  

Generally, all effort should be made to consider the most 
appropriate diagnostic code based on the veteran's diagnosis 
and manifestations of his service-connected disability.  See 
38 C.F.R. § 4.21 (2007).  The assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case," and one diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  Any change in diagnostic code by a VA 
adjudicator must, however, be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

After careful review of the veteran's entire history , the 
Board concludes that the RO has not applied the most 
appropriate diagnostic code in rating the veteran's service-
connected disability.  Rather, the Board finds that the 
veteran's service-connected lumbar spine disability is more 
appropriately rated according to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007), which is applicable to 
intervertebral disc syndrome.  The Board has selected this 
diagnostic code as more appropriate for the veteran's 
disability as the evidence shows that the veteran has been 
diagnosed as having degenerative disc disease.  See November 
2005 and May 2006 VA Examination Reports.  

The Board observes that the schedular criteria for evaluating 
disabilities of the spine underwent revision in September 
2002 and September 2003.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because these 
changes took effect prior to the veteran's October 2005 
increased rating claim, only the revised criteria will be 
considered in evaluating the veteran's service-connected 
lumbar spine disability.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002).

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5243, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
for assignment when there are incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent evaluation is 
contemplated for incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id., Note (3).

A review of the evidence reflects that the veteran reported 
that his lumbar spine disability renders him 
"incapacitated" nearly every day.  See VA Form 21-4138 
received October 27, 2005.  At his November 2005 VA 
examination, the veteran expressed that such flare-ups were 
alleviated with rest and anti-inflammatories.  Pertinent to 
the rating criteria, however, the veteran did not indicate 
that he sought medical treatment during these episodes, and 
there is no evidence that any bed rest was physician-
prescribed.  Under such circumstances, the veteran's 
description of flare-ups does not precisely meet the level of 
"incapacitating episode" as defined by the criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  As such, 
the veteran is not entitled to a higher initial rating for 
his lumbar spine disability on the basis of the rating 
criteria applicable to intervertebral disc syndrome based on 
incapacitating episodes.  

The Board has also considered whether the veteran is entitled 
to a higher initial rating for his service-connected lumbar 
spine disability based on separate chronic orthopedic and 
neurological manifestations.  See 38 C.F.R. § 4.25; 
Schafrath, supra.  For reasons discussed in more detail 
below, the Board concludes that the veteran's currently 
assigned 40 percent rating most accurately reflects the 
orthopedic manifestations of his service-connected 
disability.  Moreover, there is no competent medical evidence 
demonstrating that he has any associated neurological 
impairments warranting a separate evaluation.  See 38 C.F.R. 
§ 4.71a, Note (1).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Pertinent to the General Formula, the veteran demonstrated 
flexion limited to 30 degrees by pain at the November 2005 VA 
examination, and 40 degrees with pain at the end of the 
motion at the May 2006 VA examination.  The May 2006 VA 
examiner noted that repetitive motion increased the veteran's 
pain without evidence of additional limitation of motion.  
Both examiners noted no additional limitation of motion due 
to fatigue, weakness, lack of endurance, or incoordination.  
The fact that the veteran demonstrated some range of motion, 
albeit limited, at both VA examinations indicates that he 
does not have ankylosis of the thoracolumbar spine.  Even if 
the Board were to consider the veteran's spinal fusion at L4-
5 and S1 ankylosis, Note (5) directs that such fixation be 
considered favorable ankylosis.  A disability rating in 
excess of 40 percent is only warranted for unfavorable 
ankylosis of the thoracolumbar spine or the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  As there 
is no competent evidence of unfavorable ankylosis of any 
spinal segment, an increased disability rating is not 
warranted for the veteran's lumbar spine disability. 

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis upon which to assign a 
higher evaluation for the veteran's service-connected lumbar 
spine disability.  A review of the record, to include the 
medical evidence, fails to reveal any additional functional 
impairment associated with such disability to warrant 
consideration of alternate rating codes.  In this regard, the 
May 2006 VA examiner noted that the veteran's lower limbs 
were negative for neurologic deficiency, and the veteran 
denied any weakness, numbness, bladder or bowel problems, or 
erectile dysfunction.  See also November 2005 VA Examination 
Report.  

The Board acknowledges the veteran's statements that his 
lumbar spine disability is worse than the 40 percent rating 
currently assigned.  It is sympathetic to the reality that 
the veteran occasionally wears a back brace and uses a cane 
to ambulate.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected spondylolisthesis at L3-4, status post-
fusion with slight displacement and healed scar.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2007).  

Finally, the Board has considered whether this case warrants 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2007).  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).  In his March 2006 notice of 
disagreement, the veteran stated that he retired at age 62 
due to his back pain.  However, there is no indication that 
he was fired from or denied a job due to his lumbar spine 
disability.  Rather, it appears that he voluntarily retired.  
Cf. Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).  There is 
also no competent evidence of record that the veteran's 
lumbar spine disability has necessitated frequent periods of 
hospitalization.  See November 2005 and May 2006 VA 
Examination Reports.  The Board is sympathetic to the fact 
that the veteran's lumbar spine disability causes him pain to 
the point where he feels that he can no longer work; however, 
there is no objective evidence of record that such pain has 
prevented him from working or markedly interfered with 
employment.  The Board therefore finds that the disability 
rating currently assigned to the veteran's lumbar spine 
disability adequately compensates him for his loss in earning 
capacity, and in the absence of the above discussed factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337 
(1996); Shipwash, supra.

The Board has considered the applicability of the benefit of 
the doubt doctrine. However, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 40 percent for spondylolisthesis at L3-4, status 
post-fusion with slight displacement and healed scar.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and the veteran's claim must 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased disability rating for 
spondylolisthesis at L3-4, status post-fusion with slight 
displacement and healed scar, currently evaluated as 40 
percent disabling, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


